Mr. Justice Galen:
I dissent. In my opinion the third count contained in plaintiff’s complaint stated a cause of action, based on a direct promise to pay, and this is abundantly supported by the proof. The plaintiffs relying upon the promises made by the bank refrained from attaching Nielsen’s property, and in my opinion they should not now be defeated in their just rights. The bank represented to the plaintiffs that, if they would forbear the collection and enforcement of their indebtedness against Nielsen, the bank would pay the amount of Nielsen’s indebtedness to them from the proceeds of the sale of Nielsen’s property, real and personal, which the bank proposed to make. The bank was in possession of all the facts as to Nielsen’s property, and, having induced the plaintiffs to forbear suit against Nielsen upon positive assurance by it that the property would sell for a sum largely in excess of the amount necessary to pay the indebtedness to the bank and leave sufficient to pay the entire amount due the plaintiffs, the bank should be held to its contract.